PER CURIAM.
The facts in this ease are sufficiently stated in the opinion of the learned judge of the Circuit Court. 144 Fed. 531. The ordinary purchaser is chargeable with knowledge of those features which are common in the trade. Upon a comparison of the features which distinguish the complainant’s package from those which are common in the trade with the distinguishing features of the defendants’ package, and upon a further comjmrison of the two packages, regarding each as a unit or as a combination of certain features with the ordinary red and gold wrapper, we are of the opinion that there is no sufficient similitude between them to deceive a purchaser exercising the ordi: nary degree of care. The decree of the Circuit Court is affirmed, and the appellees recover their costs of appeal.